Citation Nr: 1102183	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-16 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc and 
joint disease of the cervical spine, currently rated 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
dislocations of the left shoulder, currently rated 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972 
and from October 1972 to December 1991.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO granted an 
increased 20 percent rating for degenerative disc and joint 
disease of the cervical spine, effective October 5, 2005, and 
denied entitlement to an increased rating in excess of 10 percent 
for residuals of dislocations of the left shoulder.

The Veteran testified before the undersigned at a December 2008 
hearing at the RO in Columbia, South Carolina (Travel Board 
hearing).  A transcript of that hearing has been associated with 
his claims folder.

In February 2009, the Board granted an increased, 20 percent, 
rating for residuals of dislocations of the left shoulder and 
remanded the issue of entitlement to an increased rating for 
degenerative disc and joint disease of the cervical spine for 
further development.  

The Veteran appealed the Board's decision with regard to the left 
shoulder disability to the United States Court of Appeals for 
Veterans Claims (Court).

In July 2010, the Court vacated the Board's decision and remanded 
the case for readjudication in compliance with directives 
specified in a July 2010 Joint Motion filed by counsel for the 
Veteran and VA.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for a 
bilateral knee disability and entitlement to service 
connection for erectile dysfunction, a lower back 
disability, a neurological disability of the bilateral 
lower extremities, headaches, a skin disability, lymphoma, 
and a sinus disability have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The parties to the Joint Motion have agreed that a new VA 
examination is necessary to assess the current severity of the 
left shoulder disability in light of medical records which reveal 
that the Veteran has left shoulder arthritis and narrowing of the 
acromioclavicular joint.

A veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the veteran's disability.  Hart v. Mansfield, 21 
Vet. App. 505, 508 (2007) (citing, inter alia, Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is 
inadequate and the need for a contemporaneous examination occurs 
when there is evidence (including a veteran's statements) of a 
possible increase in disability.  Hart, 21 Vet. App. at 508 
(citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997)).

The evidence indicates that the Veteran's service-connected 
cervical spine disability may have worsened since his last VA 
examination in September 2009.  For example, the September 2009 
VA examination report reveals that left and right lateral flexion 
of the cervical spine were normal (to 45 degrees) with end-of-
range pain.  A July 2010 examination report from Carolinas Center 
for Advanced Management of Pain, however, reveals that range of 
motion of the cervical spine was decreased in all directions.  
Given the above evidence, VA's duty to obtain a new examination 
as to the current severity of the Veteran's service-connected 
degenerative disc and joint disease of the cervical spine is 
triggered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to assess the current severity 
of the service-connected cervical spine 
disability.  All indicated test and studies 
should be conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The ranges of cervical spine motion should 
be reported in degrees.  The examiner 
should note the point, if any, at which 
pain occurs.  The examiner should also 
provide an opinion as to whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.

The examiner should note the presence and 
extent of any ankylosis of the cervical 
spine or entire spine.  If ankylosis of the 
cervical spine or entire spine is present, 
the examiner should also note whether it is 
favorable or unfavorable.  

The examiner should also specify the nerves 
affected by the cervical spine disability 
and provide an opinion as to the severity 
of any associated paralysis, neuritis or 
neuralgia. 

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history and such reports must be considered 
in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

2.  Schedule the Veteran for a VA 
examination to assess the current severity 
of the service-connected residuals of 
dislocations of the left shoulder.  

All indicated test and studies, including 
X-rays of the left shoulder, should be 
conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report the nature and 
severity of all residuals of the Veteran's 
left shoulder dislocations.  The examiner 
should also note treatment records showing 
narrowing of the AC joint and X-ray 
evidence of arthritis.

The ranges of left shoulder motion should 
be reported in degrees.  The examiner 
should note the point, if any, at which 
pain occurs.  The examiner should also 
provide an opinion as to whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.

The examiner should report the nature and 
severity of any ankylosis of the 
scapulohumeral articulation or any 
impairment of the humerus, clavicle, or 
scapula.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history and such reports must be considered 
in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

3.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

